DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues in the response filed 11/04/2021 that the drawing objection should be withdrawn since the drawings are rendered in grey-scale. However, the drawings objects remain based lack of petition for a black and white photograph and limited crisp uniform lines. See objection below. 
The 112 rejections have been withdrawn based on the amendments.
With respect to the prior art, the applicant argues that the limitations with respect to the concave surface opening towards the distal side the membrane would overcome Belef as evidenced by Seifert, and Widomski. The rejections with respect to Belef as evidenced by Seifert and Widomski have been withdrawn. 
The applicant further argues that Mavani as evidenced by Epstein would not read on the claim limitations since Mavani does not disclose the glue and fastening the patch by the glue. However it is to be noted that the claim is a device claim and also does not positively recite the glue based on the invention entity. The claim does state “a patch…having ..a retention cavity  for receiving glue”, “a patch delivery mechanism … operable and configured to contain glue”. Therefore the device does not positively recite the glue, or that the glue is used, just that the device can be used with glue. The sealing material of Mavani can be glue, as evidenced by Epstein and can be used to fill the cavity and help secure the patch to the membrane.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are further objected to because 37 C.F.R. 1.84(l) states “every line, number, and letter must be durable, clean, black, sufficiently dense, dark, uniformly thick and well-defined”. The lines throughout the figures do not seem to be clean, sufficiently dense, dark, uniformly thick and well-defined.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Objections
Claim 1 is objected to because of the following informalities: line 6-7 seems to missing a word, and should “wherein the concave surface”. Further, to maintain consistency, line 11 should have a punctuation after the line for instance “contain glue,”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: line 6 seems to missing a word, and should “wherein the concave surface”. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: line 8 recites “a glue” however line 6 recites “receiving glue”. In light of specification, the “a glue” of line 8 would seem to be the same glue as the glue of line 6. To avoid any potential antecedent basis issues, the “a glue” of line 8 should read “the glue” referring back to the glue of the line 6. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-8, 11, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2010/0228184 to Mavani as evidenced by U.S. Patent 6,045,570 to Epstein.
As to claim 1, Mavani discloses a membrane closure device (1000, figure 6d) for closing a perforation in a membrane (the fistula can read on a membrane, paragraph 10 ) having a proximal side and a distal side, the membrane closure device comprising: a patch (50) that is selectively expandable from a narrow to an expanded configuration (figure 3a,c for the embodiments of figure 6a,b) and having in the expanded configuration a first side forming a concave surface (inside of 32, also used in embodiment of figure 6a,b) defining a retention cavity for receiving glue (the gel material or foam 107, paragraph 154,155 is capable of being glue, as evidenced by Epstein, col. 7 ll. 12-20), wherein concave surface opens towards the distal side of the membrane (figure 3c,6a,b, the concave surface will open to the far side of the membrane from which it is delivered); a patch delivery mechanism (paragraph 153, delivered with any of the previous known mechanism, for example, 31 of figure 3a-c, or figure 7a-c) for guiding the patch through a perforation of the membrane (figure 6a-b) from a proximal to a distal side thereof; a fastener delivery mechanism (100, paragraph 154) operable 
As to claim 4, Mavani discloses the patch is a self-expandable patch (the expandable feature 32, 50 as disclosed in paragraph 165, figure 7a-c, usable as the feature 32 of figure 6b).
As to claim 5, Mavani discloses the self-expandable patch is an umbrella-like device comprising a structural portion (145) including struts and a closure sheet (140) affixed to the sheet (figure 7a,c, and paragraph 165).

As to claim 7, Mavani discloses the struts comprise shape-memory material (paragraph 165).
As to claim 8, Mavani discloses the glue comprises a biocompatible adhesive, a biocompatible sealant, a sealant-inducing material, or a healing inducing material (paragraph 154).  
As to claim 11, Mavani discloses a patch uncoupling mechanism for releasing the patch from the membrane closure device following fastening of the patch to the inner surface of a perforation site of the membrane (paragraph 14, 30, the kit discloses the elements are detachable).
As to claim 12, Mavani discloses the glue comprises any of the following: a growth factor, a cell instructive scaffold (paragraph 154).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, 11-15, 17, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Publication 2012/0010653 to Seifert in view of U.S. Patent Publication 2008/0071310 to Hoffman.
As to claim 1, Seifert discloses a membrane closure device (600, figure 18) for closing a perforation in a membrane (the annulus can read on a membrane, paragraph 5) having a proximal side and a distal side, the membrane closure device comprising: a patch (605) that is selectively expandable from a narrow to an expanded configuration (figure 17,18, paragraph 145) and having in the expanded configuration a first side forming a concave surface (inside of 605, figure 18) defining a retention cavity for receiving glue (paragraph 146, the flowable material can be adhesive, paragraph 6, 130), wherein concave surface opens towards the distal side of the membrane (figure 18, the concave surface will open to the far side of the membrane from which it is delivered); a patch delivery mechanism (620) for guiding the patch through a perforation of the membrane (figure 18, paragraph 146) from a proximal to a distal side thereof; a fastener delivery mechanism (paragraph 146, 148 the means that delivers the flowable material, such as 120 in the embodiment as discussed in paragraph 
If however, it would not be inherent that the patch of Seifert will have the concave surface open towards the distal side of the membrane and that the concave surface is configured to contain the delivered glue, Hoffman teaches a similar device (puncture sealing device, abstract) having a plug with a concave surface (600, figure 6a) open towards the distal side of the membrane, and concave surface is configured to contain a delivered glue (630, the sealing material as seen in figure 6a, paragraph 88),  for the purpose of enhancing the sealing of the structural member (paragraph 86). It would have been obvious to one of ordinary skill in the art before the effective filing date to have the concave surface of the plug of Seifert open towards the distal side of the membrane and contain the glue as taught by Hoffman in order for enhancing the sealing of the patch. 

As to claim 3, with the device of Seifert and Hoffman above, Seifert discloses at least one tube (280, the cannula as seen in figure 5, or other similar embodiments usable with the embodiment of figure 17,18) having a distal and a proximal end for delivering the patch in a folded configuration via the at least one tube from the distal to the primal end for attaching the patch in an expanded configuration to an inner surface of the membrane (figure 5,17,18, paragraph 145).
As to claim 8, with the device of Seifert and Hoffman above, Seifert discloses the glue comprises a biocompatible adhesive, a biocompatible sealant, a sealant-inducing material, or a healing inducing material (paragraph 130).  
As to claim 11, with the device of Seifert and Hoffman above, Seifert discloses a patch uncoupling mechanism for releasing the patch from the membrane closure device following fastening of the patch to the inner surface of a perforation site of the membrane (paragraph 145, via pivot points 625).

As to claim 13, with the device of Seifert and Hoffman above, Hoffman further teaches the device for use in treating a perforation of a fetal membrane, for use in treating a perforation of a vascular membrane, for use in treating a perforation of a cardiovascular membrane, or for use in treating a tympanic membrane (paragraph 12). Hoffman teaches a similar device, such as Seifert can be used in in the blood vessel, or vascular membrane. 
As to claim 14, with the device of Seifert and Hoffman above, Seifert discloses the patch, when affixed to the membrane, is free of mechanical fastener elements requiring perforation the membrane (paragraph 146)
As to claim 15, Seifert discloses a method for closing a perforation in membrane by a membrane closure device (600, paragraph 127, 128, 145-146), comprising delivering a patch (605) to a perforation site, expanding the patch on a distal side of the membrane (figure 18, paragraph 145,146) such that a first side of the patch forms a concave surface (figure 18, paragraph 145,146) defining a retention cavity (figure 18, within the umbrella) for receiving glue (paragraph 145,146), wherein concave surface opens towards the distal side of the membrane (figure 18, paragraph 145,146), delivery a glue into the retention cavity (figure 18, paragraph 145,146) at the perforation site and fastening the patch in the expanded configuration with side that forms the concave surface and contains the delivered glue to the distal side of the membrane by the glue (figure 
If however, it would not be inherent that the patch of Seifert will have the concave surface open towards the distal side of the membrane and that the concave surface contains the delivered glue, Hoffman teaches a similar device and method (puncture sealing device, abstract) having a plug with a concave surface (600, figure 6a) which opens towards the distal side of the membrane, and concave surface contains a delivered glue (630, the sealing material as seen in figure 6a, paragraph 88), for the purpose of enhancing the sealing of the structural member (paragraph 86). It would have been obvious to one of ordinary skill in the art before the effective filing date to have the concave surface of the plug of Seifert opens towards the distal side of the membrane and contain the glue as taught by Hoffman in order for enhancing the sealing of the structural member.
As to claim 17, with the method of Seifert and Hoffman above, Hoffman further teaches the membrane is a vascular membrane, (paragraph 12). Hoffman teaches a similar device and method, such as Seifert can be used in in the blood vessel, or vascular membrane.
As to claim 18, with the method of Seifert and Hoffman above, Hoffman further teaches the membrane is a cardiovascular membrane, (paragraph 11). Hoffman teaches a similar device and method, such as Seifert can be used in the cardiovascular membrane.
.
Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2010/0228184 to Mavani as evidenced by U.S. Patent 6,045,570 to Epstein.
As to claim 3, Mavani discloses at least one tube (catheter, paragraph 110, as seen in the embodiment of figure 7a-c) having a distal and a proximal end for delivering the patch in a folded configuration via the at least one tube from the distal to the primal end for attaching the patch in an expanded configuration to an inner surface of the membrane (figure 9a-c, paragraph 108-110 an embodiment with a distal to proximal approach). Mavani discloses that the device can be constrained within a tube, for instance figure 7a, as well as be delivered from a distal to proximal approach, for instance figure 9a-c, paragraph 108-110. This approach would read on the claim limitations and still allow for capable of delivering the glue. It would have been obvious to one of ordinary skill in the art before the effective filing date to use a tube for the initial placement of the device of figure 9a-c, to allow for a distal to proximal approach in order for allowing for an indirect approach (paragraph 108-109).
Claim 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2010/0228184 to Mavani as evidenced by U.S. Patent 6,045,570 to Epstein an in view of U.S. Patent Publication 2001/0031948 to Cruise
As to claim 9, Mavani as evidenced by Epstein disclose the device above but it silent above the mixer that is included in a tube shaped body for mixing 
Cruise teaches a similar device (adhesive delivery device, abstract) having  a fastener delivery mechanism comprising mixer (94) that is included in a tube shaped body of the device (22, figure 21) for mixing of component to produce an adhesive (paragraph 212) that will accelerate mixing of components that are delivered. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the mixer of Cruise with the device of Mavani as evidenced by Epstein in order for accelerate the mixing of components to deliver the fill material of Mavani as evidenced by Epstein.
As to claim 10, with the device if Mavani, Epstein, and Cruise above, Cruise further teaches the mixer comprising a mixing body (94) and fins (156,168, figure 22, 23) wherein the fins protrude inwardly into the mixing body for mixing of different adhesive matter of composition. 
Claims 9, 10, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0010653 to Seifert in view of U.S. Patent Publication 2008/0071310 to Hoffman as applied to claims 1, 3, 8, 11-15, 17, 18, 20 above, and further in view of U.S. Patent Publication 2001/0031948 to Cruise
As to claim 9, Seifert as modified by Hoffman disclose the device above but it silent above the mixer that is included in a tube shaped body for mixing components to produce an adhesive. 
Cruise teaches a similar device (adhesive delivery device, abstract) having  a fastener delivery mechanism comprising mixer (94) that is included in a 
As to claim 10, with the device if Seifert, Hoffman, and Cruise above, Cruise further teaches the mixer comprising a mixing body (94) and fins (156,168, figure 22, 23) wherein the fins protrude inwardly into the mixing body for mixing of different adhesive matter of composition. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0010653 to Seifert in view of U.S. Patent Publication 2008/0071310 to Hoffman as applied to claims 1, 3, 8, 11-15, 17, 18, 20 above, and further in view of U.S. Patent Publication 2012/0065674 to Levy
As to claim 16, Seifert as modified by Hoffman disclose the method above but it silent about operably deploying a plurality of patches. 
Levy discloses a similar method (method for closing an opening, abstract) that deploys a plurality of patches (paragraph 32, 40) for the purpose of being efficient and limit material devices used during surgery. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Seifert as modified by Hoffman deploy a plurality of patches, as taught by Levy in order for being efficient and limit material devices used during surgery.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0010653 to Seifert in view of U.S. Patent Publication 2008/0071310 to Hoffman as applied to claims 1, 3, 8, 11-15, 17, 18, 20 above, and further in view of U.S. Patent Publication 2017/0156853 to Weber
As to claim 19, Seifert as modified by Hoffman disclose the method above but it silent about the membrane is a tympanic membrane. 
Weber discloses a similar method (repair device, abstract) that closing a perforation in a tympanic membrane (paragraph 1,2) for the purpose of using a similar patch to repair a perforation.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771